Citation Nr: 1822234	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-26 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for right shoulder status post acromioplasty and bursectomy with residual strain.

2.  Entitlement to service connection for left shoulder status post arthroscopy, acromioplasty and debridement of partial bursal sided cuff tear with residual strain. 

3.  Entitlement to an initial disability evaluation in excess of 10 percent for lumbar spine degenerative disc disease, status post lumbar transforaminal microdiscectomy with residual scar, prior to May 12, 2014, and in excess of 40 percent thereafter.  

4.  Entitlement to an initial compensable disability evaluation for right foot gout.

5.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1989 to February 1990 and from August 1990 to October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Paul, Minnesota.  Thereafter, the Phoenix, Arizona, RO assumed jurisdiction.  

The issues of entitlement to service connection for right shoulder status post acromioplasty and bursectomy with residual strain; entitlement to service connection for left shoulder status post arthroscopy, acromioplasty and debridement of partial bursal sided cuff tear with residual strain; entitlement to an initial compensable disability evaluation for right foot gout; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the time period prior to May 12, 2014, the Veteran's lumbar spine disorder was manifested by forward flexion to 60 degrees with findings of scoliosis but was not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; there were also no incapacitating episodes of intervertebral disc disease demonstrated during this time period; nor were there findings of neurological impairment.

2.  For the time period from May 12, 2014 to the present, the Veteran has been shown to have forward flexion to 20 degrees; there has been no demonstration of unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes requiring prescribed bed rest during any 12 month time period; with no findings of neurological impairment. 


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, and no more, for lumbar spine degenerative disc disease, status post lumbar transforaminal microdiscectomy with residual scar prior to May 12, 2014, have been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R.§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes Diagnostic Codes 5003, 5242, 5235-5243 (2017).

2.  The criteria for an evaluation in excess of 40 percent for lumbar spine degenerative disc disease, status post lumbar transforaminal microdiscectomy with residual scar from May 12, 2014, have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes Diagnostic Codes 5003, 5242, 5235-5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4. 

In Fenderson, the Court noted an important distinction between an appeal involving a Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10  Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2017).

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assigned where x-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.  Id.

Diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows: 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine: 				100 percent

Unfavorable ankylosis of the entire thoracolumbar spine: 		50 percent

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine: 							40 percent

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis: 		20 percent

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height: 				10 percent

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Disabilities and Diseases of the Spine (2017). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows: 

With incapacitating episodes having a total duration of at least six weeks during the past 12 months 								60 percent

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months 				40 percent

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months 				20 percent

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months 				10 percent

Note (1): For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating for Formula and Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a , Diagnostic Code 5235-5243.

The Veteran maintains that the symptomatology associated with his lumbar spine disorder is worse than the disability evaluations which have been currently assigned.

Resolving reasonable doubt in favor of the Veteran, the Board finds that private treatment records associated with the claim prior to the May 12, 2014 VA examination reveal findings of forward flexion being limited to 60 degrees and findings of scoliosis of the spine.  As such, the Board will resolve reasonable doubt in favor of the Veteran and find that a 20 percent disability evaluation was warranted for the time period prior to May 12, 2014.  

An evaluation in excess of 20 percent prior to this time is not warranted as the Veteran was not found to have forward flexion to 30 degrees or less prior to the May 12, 2014 VA examination.  At the time of the January 2013 VA examination, the Veteran was noted to have forward flexion to 90 degrees; extension to 30 degrees or greater; right and left lateral flexion to 30 degrees or greater, and right and left lateral rotation to 30 degrees or more.  Range of motion remained the same after repetitive motion.  

Muscle strength was 5/5 for the lower extremities with no muscle atrophy.  Knee and ankle reflexes were normal.  Sensory examination was normal for the thighs, knees, ankles and toes.  Straight leg raising was negative on the left and right.  The Veteran did not have any radicular pain or signs or symptoms of radiculopathy.  There were also no other neurological symptoms or signs relating to the thoracolumbar spine condition.  

The Board further finds that the weight of the lay and medical evidence demonstrates that an evaluation in excess of 20 percent was not warranted on the basis of limitation of motion or incapacitating episodes.  Forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine was not demonstrated during this time period.  Moreover, as noted above, the Veteran was found to have forward flexion to no less than 60 degrees with no ankylosis being reported during this time frame or at any time during the course of the appeal.  There were also no reports or findings of incapacitating episodes/physician prescribed bed rest, as defined in the regulation, resulting from IVDS.

The competent evidence reflects consideration of the Veteran's complaints of pain, weakness, and fatigability by medical professionals.  Even when considering any additional limitation of motion caused by pain, fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 20 percent for limitation of motion based upon the appropriate codes governing limitation of motion for this time period.

In sum, the weight of the lay and medical evidence demonstrates that an evaluation in excess of 20 percent is not warranted based upon range of motion or incapacitating episodes resulting from IVDS during this time period.  38 C.F.R. § 4.71a.

There was also no neurological abnormalities present during this time period.  

The Board finds that the weight of the evidence demonstrates that a 40 percent rating, and no more, is warranted from May 12, 2014.  At the time of the May 12, 2014 VA examination, the Veteran was found to have forward flexion to 20 degrees.  An evaluation in excess of 40 percent is not warranted as the Veteran has not been shown to have unfavorable ankylosis of the entire thoracolumbar spine.  There has been no demonstration of unfavorable ankylosis at the time of any VA examination or in any VA treatment records.  For example, at the time of his most recent VA examination, the Veteran was specifically found to not have ankylosis. As such, no more than a 40 percent disability evaluation based upon limitation of motion would be warranted.

The evidence reflects consideration of the Veteran's complaints of pain, weakness, and fatigability by medical professionals.  Even when considering any pain, fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 40 percent for limitation of motion based upon the governing limitation of motion.

As to incapacitating episodes, as noted above, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  The Veteran does not meet the criteria, as defined by regulation, that would allow for a 60 percent disability evaluation, the next higher evaluation, based upon incapacitating episodes, as there has been no demonstration of prescribed bedrest. Moreover, each VA examiner has specifically indicated that the Veteran does not have IVDS.  As such, a 60 percent evaluation, based upon incapacitating episodes, is not warranted at any time.  There have also been no findings of neurological impairment related to the back during this time period, including no findings of radiculopathy at the time of the May 2014 VA examination.  


ORDER

A 20 percent disability evaluation, and no more, prior to May 12, 2014 for lumbar spine degenerative disc disease, status post lumbar transforaminal microdiscectomy with residual scar, is granted. 

An evaluation in excess of 40 percent for lumbar spine degenerative disc disease, status post lumbar transforaminal microdiscectomy with residuals scar from May 12, 2014, is denied.


REMAND

As it relates to the issues of service connection for left and right knee disorders, the Board notes that the Veteran has indicated that his current right and left knee disorders had their onset in service and have continued to the present day.  While the Veteran's service treatment records do not demonstrate any complaints or findings related to the left and right knee disorders, the private treatment records associated with the file indicate that the Veteran had arthritis of both knees, with the notes indicating that the Veteran complained of knee pain since service.  The treatment records containing these notations, while dated in 2010, were recorded prior to the Veteran filing his initial claim in 2012.  Although the Veteran was afforded a VA examination in January 2013, the examiner did not render an opinion as to the etiology of any current left or right knee disorder and its relationship, if any, to his period of service.  As such, the Veteran should be afforded an additional VA examination to determine the nature and etiology of any current knee disorder and its relationship to service.  The examiner must acknowledge and discuss the Veteran's assertions indicating that he has experienced a continuity of bilateral knee pain since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury and instead relied on absence of evidence in service medical records to provide negative opinion).

As it relates to the claim for an increased evaluation for gout of the right foot, the Board notes that the residuals of gout are rated under Diagnostic code 5017, which refers to the criteria set forth in Diagnostic Code 5002. 

DC 5017 directs that disability percentages are established via reference to DC 5002 for rheumatoid arthritis.  Under DC 5002, rheumatoid arthritis as an active process is to be rated 20 percent for one or two exacerbations a year in a well-established diagnosis; 40 percent for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year; 60 percent for symptoms that are less than criteria for 100 percent rating, but with weight loss and anemia, that are productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods; and a 100 percent rating for constitutional manifestations associated with active joint involvement that is totally incapacitating.  38 C.F.R. § 4.71a.

Under DC 5002, chronic residuals such as limitation of motion or favorable or unfavorable ankylosis are to be rated under the appropriate diagnostic codes for the specific joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Such ratings of chronic residuals under DC 5002 are to be combined, not added. 38 C.F.R. § 4.71a.

In the case of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the Court held that to be adequate a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint. 

Further, in another recent case, Southall-Norman v. McDonald, 28 Vet App 346 (2016) the Court stated that the plain language of 38 C.F.R. § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Based upon the Court's holdings, the current examinations of record are insufficient to properly address the current rating criteria.

As it relates to the claim for a TDIU, in addition to the matter being inextricably intertwined with the above issues, the Board notes that while the Veteran has been afforded VA examinations related to the severity of his current service-connected disabilities, he has not been afforded a VA examination to determine the impact of the overall combination of his service-connected disabilities on his employability.  The Court has held that, in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities have on a Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As such, a medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right and left knee disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record must be made available to the examiner for review and the examiner should not note such review in his/her report.  Following examination of the Veteran, the examiner is requested to render the following opinions:

What are the Veteran's current knee disorders?

Is it at least as likely as not (50 percent probability or greater) that any diagnosed knee disability, to include arthritis, first manifested in service, within a year after discharge, or is otherwise related to active service.  In providing this opinion, the examiner should consider statements from the Veteran regarding the onset and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  All opinions should be supported by a clear rationale. 

3.  Schedule the Veteran for a VA examination of his service-connected gout of the right foot to determine the current severity of that disability.  The entire record must be made available to the examiner and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include laboratory tests, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

In the examination report, the examiner is asked to address the following: 

A). Identify whether the Veteran experiences gout as an active process. 

B). If the Veteran's gout is an active disease process, then provide a discussion on the following: 
(i) the frequency of exacerbations per year; 
(ii) whether there are symptom combinations productive of a definite impairment of health objectively supported by examination findings; 
(iii) presence, and if so number per year, of incapacitating exacerbations and whether those incapacitations are prolonged in length; 
(iv) weight loss or anemia productive of severe impairment of health; 
(v) presence of severely incapacitating exacerbations, and if so the number per year; 
(vi) presence of constitutional manifestations associated with active joint involvement; 
(vii) whether it is totally incapacitating, and if so, since when; and 

C). Identify whether the Veteran has chronic residuals, such as limitation of motion or ankylosis of affected joint(s), and if so degree(s) of limitation. 

The examiner must conduct a full orthopedic examination of each joint identified by the Veteran as being affected by gout, including range-of-motion testing.  The examiner must discuss, for each such identified joint, whether the Veteran experiences chronic residuals in the joint due to gout, including as due to flare-ups.  For each joint with chronic residuals, the examiner must identify all objective manifestations (such as swelling, muscle spasm, or satisfactory evidence of painful motion) that confirm the presence of limitation of motion.  VA joints examination must include joint testing for pain on both active and passive motion, and with weight-bearing and nonweight-bearing, to include the non-service connected side. 

Clinical findings must include whether, during the examination, there is objective evidence of pain on motion of any joint affected by gout (if pain on motion is present, the examiner must indicate at which point pain begins); weakness, excess fatigability, and/or incoordination associated with the Veteran's gout. 

D).  Address the functional impairment caused solely by the Veteran's gout during periods of flare-ups.  The examiner is asked equate such functional losses to additional degrees of limited motion (beyond that shown clinically), to include whether loss is akin to ankylosis, favorable or unfavorable.  If the examiner is unable to provide an opinion as to the additional degree of limited motion as result of functional loss, then the examiner must state so and explain why an opinion cannot be provided.  As it relates to the right foot, the examiner is to indicate whether the Veteran's right foot/great toe disability is mild, moderate, moderately severe, or severe in nature.

4.  Schedule the Veteran for a VA examination to obtain evidence as to the functional effects of service-connected disabilities on his ability to obtain or maintain substantially gainful employment in light of his work history and level of education.

5.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed appropriate, the RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


